962 So. 2d 421 (2007)
STATE of Louisiana
v.
Rene COLLINS, et al.
No. 2007-KK-1651.
Supreme Court of Louisiana.
August 13, 2007.
In re Collins, Rene; Gaines, Danzel; Lopez, Jose; Ruiz, Valdivia;  Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. 4, Nos. 479,783, 479,786, 479,760, 479,763; to the Court of Appeal, Fourth Circuit, No. 2007-K-0934.
Denied.
JOHNSON, J., would grant and assigns reasons.
JOHNSON, J., granting the writ application.
This case presents the same issue raised in writ application # 2007-KK-1382, State v. Jonathan Sims. The Audio-visual equipment used to conduct the "first appearance" hearing, between a room at the House of Detention ("HOD"), and the Magistrate Courtroom in Orleans Parish, did not properly work at the time the defendants(Rene Collins, and Danzel Gaines) were brought to the HOD hearing room for their "first appearance." At the hearing on the writ of habeas corpus, the witness, Kara Johnson, Esq., representing the Criminal Sheriff's Office stated that the audio-visual equipment failed in that the judge was not able to see nor hear the defendants. This hearing did not meet the requirements of LSA-C.Cr.P. art. Art. 230.1